This court, in a judgment entered in this case on July 16, 1941, having reversed the judgment of the superior court of Walker County (65 Ga. App. 658, 16 S.E.2d 149), and the Supreme Court on certiorari having reversed the judgment of this court on January 14, 1942 (193 Ga. 386, 18 S.E.2d 758), the judgment of reversal originally rendered by this court must be vacated, and the judgment of the trial court is
Affirmed. Broyles, C. J., and MacIntyre, J.concur.
                         DECIDED MARCH 20, 1942.